Name: 94/788/EC: Commission Decision of 9 December 1994 amending Council Decision 89/21/EEC derogating from prohibitions relating to African swine fever for certain areas in Spain (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  agricultural activity;  Europe;  animal product;  means of agricultural production
 Date Published: 1994-12-15

 Avis juridique important|31994D078894/788/EC: Commission Decision of 9 December 1994 amending Council Decision 89/21/EEC derogating from prohibitions relating to African swine fever for certain areas in Spain (Text with EEA relevance) Official Journal L 322 , 15/12/1994 P. 0034 - 0035 Finnish special edition: Chapter 3 Volume 64 P. 0021 Swedish special edition: Chapter 3 Volume 64 P. 0021 COMMISSION DECISION of 9 December 1994 amending Council Decision 89/21/EEC derogating from prohibitions relating to African swine fever for certain areas in Spain (Text with EEA relevance) (94/788/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 94/42/EC (2), and in particular Article 9a thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on animal health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 92/118/EEC (4), and in particular Article 8a thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (5), as last amended by Directive 91/687/EEC (6), and in particular Article 7a thereof, Whereas in 1988 in the light of an improved health situation it was possible to adopt Council Decision 89/21/EEC (7), as last amended by Commission Decision 94/475/EC (8); whereas Decision 89/21/EEC resulted in the creation of a disease-free region and an infected region; Whereas in the light of an improved health situation in the provinces of CÃ ¡ceres and Badajoz, these provinces can be added to the established disease-free region; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 89/21/EEC is replaced by the following: 'ANNEX I All parts of the territory of Spain situated to the north and east of a line formed by: - the provincial border between Badajoz and Huelva where it joins at the border with Portugal, direction south-east until it meets the provincial border of Sevilla, - the provincial border between Sevilla and Badajoz, direction north-east until it meets the provincial border of CÃ ³rdoba, - the provincial border between Badajoz and CÃ ³rdoba, direction north-east until it meets the provincial border of Ciudad Real, - the provincial border between Ciudad Real and CÃ ³rdoba, direction south-east until it crosses the river GuadÃ ¡lmez, - the GuadÃ ¡lmez, direction south-east; the provincial border between the provinces of Ciudad Real and CÃ ³rdoba, the river RÃ ­o de las Yeguas, direction south and forming the provincil border between the provinces of CÃ ³rdoba and JaÃ ©n; the river Guadalquivir, direction south-west from the town Villa del RÃ ­o through the towns Montoro, El Carpio, CÃ ³rdoba, AlmodÃ ³var del RÃ ­o, Posadas, PeÃ ±aflor, Villaverde del RÃ ­o, Alcolea del RÃ ­o, Sevilla and Coria del RÃ ­o until it meets the provincial border between Sevilla and CÃ ¡diz, - the road from the river Guadalquivir, direction south-east through the town Trebujena and Mesas de Asta to Jerez dela Frontera, - the road 342, direction east through the towns Arcos de la Frontera, Bornos, VillamartÃ ­n, Algodonales to Olvera, - the road from Olvera, direction south-east through EstaciÃ ³n de Setinil to Cuevas del Becerro, - the road from Cuevas del Becerro, direction noth-east Huertas y Montes and then in direction south-east to Ardales and further south to El Burgo, - the road 344 from El Burgo through Alozaina to CoÃ ­n, - the road 337 from CoÃ ­n through Monda, OjÃ ©n and Marbella to the Mediterranean Sea.' Article 2 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 9 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 201, 4. 8. 1994, p. 26. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 62, 15. 3. 1993, p. 49. (5) OJ No L 47, 21. 2. 1987, p. 28. (6) OJ No L 377, 31. 12. 1991, p. 16. (7) OJ No L 9, 12. 1. 1989, p. 24. (8) OJ No L 199, 2. 8. 1994, p. 43.